DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hanssen (US 2015/0133618).
With regard to Claim 1, Hanssen discloses a method of separating a biomolecule from at least one other component in a liquid (Abstract). Hanssen discloses a purification method for purifying a physiologically active substance from a mixed solution containing impurities and the physiologically active substance (Abstract, [0028]). Hanssen discloses the purification method comprising contacting the mixed solution with a cation exchange chromatographic matrix for biomolecule purification (Abstract). Hanssen discloses wherein the cation exchange chromatographic matrix comprises a base material, and a copolymer with one monomer unit having at least a sulfonic acid group, the copolymer being immobilized on the base material wherein the copolymer forms substantially no cross-linked structure and comprises neither acrylamide nor an acrylamide derivative as a monomer unit, or comprises acrylamide or an acrylamide derivative as a monomer unit at a mass percent of 10% or less based on all monomer units of the copolymer (Abstract, [0012], monomer mixtures for grafting include a) vinyl sulfonic acid and vinylpyrrolidone or may include a sulfonic acid and hydroxymethyl methacrylate; the grafted copolymer is present as chains, meaning substantially no cross-linked structure).
Hanssen discloses that the hydrogen ion capacity can be optimized for protein binding capacity and monomer-aggregate selectivities ([0051], [0052]). One of ordinary skill in the art would recognize that the hydrogen ion capacity is a function of the mass of the copolymer to the mass of the base material and a function of the density of the sulfonic acid group.
However, Hanssen is silent to the ratio of the mass of the copolymer to the mass of the base material is 5% or more and 200% or less, and the density of the sulfonic acid group is higher than 30 mmol/L and 200 mmol/L or lower.
As the protein binding capacity and monomer-aggregate selectivity are variables that can be modified, among others, by optimizing the hydrogen ion capacity, which is a function of the mass of the copolymer to the mass of the base material and a function of the density of the sulfonic acid group, the precise hydrogen ion capacity would have been considered a result effective variable by one having ordinary skill in the art at the effective filing date of the invention. As such, without showing unexpected results, the claimed mass of the copolymer to the mass of the base material is 5% or more and 200% or less, and the density of the sulfonic acid group is higher than 30 mmol/L and 200 mmol/L or lower cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the mass of the copolymer to the mass of the base material and the density of the sulfonic acid group in the cation exchange chromatographic matrix of Hanssen to obtain the desired hydrogen ion capacity, protein binding capacity, and monomer-aggregate selectivities (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
With regard to Claim 2, Hanssen discloses wherein the mixed solution is contacted with the matrix in a flow-through mode ([0030]).
With regard to Claim 3, Hanssen discloses wherein the pH of the mixed solution is 4.0 or higher and 10.0 or lower ([0025]).
With regard to Claim 4, Hanssen discloses wherein the physiologically active substance is a monomer of an antibody protein ([0027]). 
With regard to Claim 5, Hanssen discloses wherein the impurities include dimeric and higher aggregates of the antibody protein ([0028]).
With regard to Claim 6, Hanssen discloses wherein the recovery rate of the physiologically active substance is 80% or more (Figure 4, [0014], [0097], [0112], Figure 4 shows the monomer yield (recovery rate) at greater than 80%).
With regard to Claim 7, Hanssen discloses wherein 100 mg or more of the antibody protein including the monomer and the aggregates is purified per mL of the cation exchange chromatographic matrix for biomolecule purification ([0110], the dynamic binding capacity of several prototypes are greater than 100 mg/mL as shown in Table 4).
With regard to Claim 8, Hanssen discloses wherein the ratio of aggregates is reduced by 50% or more when a solution of the antibody protein including the monomer and the aggregates is purified (Figure 7, [0017], the initial aggregate concentration was 7% and the cumulate aggregates removed are 7% for monomer yields of greater than 80% (i.e., ratio of aggregates is reduced by 50% or more)).
With regard to Claim 9, Hanssen discloses further comprising performing purification using an anion exchange chromatographic matrix before or after the purification step using the cation exchange chromatographic matrix ([0030]).
With regard to Claim 10, Hanssen discloses wherein the anion exchange chromatographic matrix is in a membrane form ([0025], [0030], contacting step can take place by conveying the liquid through a column, membrane adsorber or other device packed with separation matrix. It would be obvious to one of ordinary skill that the anion exchange step may also be in column or membrane form.
With regard to Claim 11, Hanssen discloses wherein the purification using an anion exchange chromatographic matrix is a flow-through mode ([0030]).
With regard to Claim 12, Hanssen discloses further comprising an affinity chromatography step before the purification step using the cation exchange chromatographic matrix and the purification step using the anion exchange chromatographic matrix ([0029], [0030], in one example, a flow-through anion exchange step is applied after a protein A step (i.e., affinity)).
With regard to Claim 13, Hanssen discloses wherein buffer replacement is not performed in a series of purification steps ([0029], the liquid for the cation exchange step may be an eluate from a previous anion exchange step). This passage suggests that buffer replacement is not performed in the series of purification steps.
With regard to Claim 14, Hanssen discloses wherein the affinity chromatography step is carried out in a bind and elute mode, and the physiologically active substance is eluted with a buffer consisting of a monovalent acid in the elution step ([0029], [0032], the previous step can be a capture step such as protein A or protein L chromatography step and residual contaminants may be host cell proteins). The examiner interprets “capture step” as bind and elute, as discussed in [0032]. Furthermore, Hanssen discloses in [0032] that elution and wash buffers may be include acetate for a bind and elute step, acetate being a monovalent acid (see [0110] of instant specification).

















With regard to Claim 18, Hanssen discloses that the copolymer may comprise a first monomer comprising a sulfonic acid group (vinyl sulfonate) and a second neutral monomer with no charge (N-vinyl pyrrolidone) ([0039]). Hanssen discloses wherein the molar percent of the monomer unit having the sulfonic acid group in the copolymer is smaller than the molar percent of the neutral monomer unit having no charge ([0040], the molar ratio of the first monomer to the second monomer may be less than 1).
With regard to Claim 19, Hanssen discloses that the copolymer may comprise a first monomer comprising a sulfonic acid group (vinyl sulfonate) and a second neutral monomer with no charge (N-vinyl pyrrolidone) ([0039]). Hanssen discloses wherein the molar percent of the monomer unit having the sulfonic acid group in the copolymer is smaller than the molar percent of the neutral monomer unit having no charge ([0040], the molar ratio of the first monomer to the second monomer may be less than 1). 
While Hanssen discloses that the molar ratio of the first monomer (vinyl sulfonic acid) to the second monomer (N-vinyl pyrrolidone) may be less than 1, Hanssen does not explicitly state that the mass ratio of the vinyl sulfonic acid to the N-vinyl pyrrolidone is less than 1.
Since vinyl sulfonic acid has a lower molecular weight (108.11 g/mol) than N-vinyl pyrrolidone (111 g/mol), if the molar ratio of vinyl sulfonic acid to vinyl pyrrolidone is less than 1, then the mass ratio of vinyl sulfonic acid to vinyl pyrrolidone will also be less than 1. Therefore, the mass percent of the monomer unit having the sulfonic acid group in the copolymer is smaller than the mass percent of a neutral monomer unit having no charge.
With regard to Claims 21 and 22, Hanssen discloses that the second non-charged monomer may be hydroxymethyl methacrylate (Abstract, [0012]). Furthermore, if hydroxymethyl methacrylate is alone selected as the hydrophilic and neutral monomer unit, then the mass and molar ratio will be 50% or more.
With regard to Claim 23, Hanssen discloses wherein the cation exchange chromatographic matrix contains no carboxyl group, or has a density of a carboxyl group lower than the density of the sulfonic acid group (the entirety of the Hanssen reference makes no reference to the cation exchange chromatographic matrix comprising a carboxyl group).
With regard to Claim 24, Hanssen discloses wherein the base material is in a membrane form ([0025]).
With regard to Claim 25, Hanssen discloses wherein the cation exchange matrix for biomolecule purification is structured and configured for antibody protein purification ([0027]).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hanssen (US 2015/0133618), as applied to the claims above, in view of Taniguchi (WO 2014/171437, citations from corresponding US 2016/0083419).
With regard to Claims 15 and 17, modified Hanssen discloses all the limitations in the claims as set forth above. However, modified Hanssen is silent to wherein the electrical conductivity of the buffer consisting of a monovalent acid in the affinity chromatography step is 10.0 mS/cm or lower (Claim 15), or wherein the electrical conductivity of the mixed solution containing the physiologically active substance is 10 mS/cm or lower in a series of purification steps (Claim 17).
Taniguchi ‘419 discloses a method for purifying a biologically active substance from a solution mixture containing impurities and the biologically active substance (Abstract). Taniguchi discloses that if the concentration of inorganic salts in a buffer is higher than 50 mmol/L, the degree of dissociation of an ion exchange group on an adsorbent surface decreases, with the result that it tends to be difficult to hold impurities such as aggregates on the adsorbent surface ([0079]). Taniguchi ‘419 discloses that if the concentration of inorganic salts can be expressed in terms of electric conductivity, the electric conductivity of the inorganic salts is preferably 0.5 to 20 mS/cm, further preferably 0.5 mS/cm to 5 mS/cm ([0079]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the electrical conductivity of the buffer consisting of a monovalent acid in the affinity chromatography step of modified Hanssen is 10.0 mS/cm or lower (Claim 15), or wherein the electrical conductivity of the mixed solution containing the physiologically active substance is 10 mS/cm or lower in a series of purification steps (Claim 17), as taught by Taniguchi ‘419, in order to ensure separation of the physiologically active substance and impurities.
With regard to Claim 16, modified Hanssen discloses all the limitations in the claims as set forth above. Hanssen discloses that the method is particularly useful for removal of aggregates, which can be produced either during cell cultivation or during processing, e.g., when the immunoglobins are exposed to low pH during elution of a protein A column or during virus inactivation ([0031]).
However, modified Hanssen is silent to further comprising the step of adjusting the pH of the mixed solution to 4.0 or lower after the affinity chromatography step.
Taniguchi ‘419 discloses a method for purifying a biologically active substance from a solution mixture containing impurities and the biologically active substance (Abstract). Taniguchi ‘419 discloses that virus inactivation treatment typically occurs at around 3.5 pH ([0106].
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the method of modified Hanssen to further comprise the step of adjusting the pH of the mixed solution to 4.0 or lower after the affinity chromatography step, as taught by Taniguchi ‘419, for virus inactivation as described in Hanssen ([0031]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hanssen (US 2015/0133618), as applied to the claims above, and in view of Koguma (US 2013/0317129).
With regard to Claim 20, modified Hanssen discloses all the limitations in the claims as set forth above. Hanssen discloses that the monomer imparting the sulfonic acid group may be vinyl sulfonate ([0039]). However, modified Hanssen is silent to wherein the monomer unit having the sulfonic acid group is a glycidyl methacrylate derivative.
Koguma discloses a temperature responsive adsorbent prepared by immobilizing a copolymer containing at least N-isopropylacrylamide to a base material surface (Abstract). Koguma discloses that the copolymer has at least a strong cation exchange group (Abstract). 
Koguma discloses several methods for providing a strong cation exchange group such as a sulfonic acid group ([0029]). The first method includes a copolymerization of a monomer comprising the sulfonic acid group, such monomers including vinyl sulfonic acid ([0029]). Another method includes copolymerization of a precursor monomer comprising a functional group capable of providing a strong cation exchange group, followed by converting the functional group capable of providing the strong cation exchange group into the sulfonic acid group ([0032]). Such monomers include glycidyl methacrylate ([0032]).
Koguma establishes equivalency of monomers providing a sulfonic acid group (vinyl sulfonic acid) and monomers providing a precursor for conversion to a sulfonic acid group (glycidyl methacrylate) that may be copolymerized into a strong cation exchange matrix. As the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to substitute the vinyl sulfonic acid from modified Hanssen with glycidyl methacrylate, as taught by Koguma, since such modification would have involved a mere substitution of known equivalent structures. A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art. See MPEP § 2144.06.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777